        Case 2:20-cv-01621-GJP Document 33 Filed 01/07/21 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DONNA R. HUDNELL,

                      Plaintiff,
                                                       CIVIL ACTION
                                                       NO. 20-01621
            v.


THOMAS JEFFERSON UNIVERSITY
HOSPITALS, INC.,
                 Defendant.


                                      ORDER


      AND NOW, this 7th day of January 2021, upon consideration of Defendant’s

Motion to Dismiss the Third Amended Complaint, (ECF No. 27), Plaintiff’s Response,

(ECF No. 28), and Defendant’s Reply, (ECF No. 29), it is hereby ORDERED that

Defendant’s Motion is DENIED.



                                                    BY THE COURT:


                                                     /s/ Gerald J. Pappert
                                                    ________________________
                                                    GERALD J. PAPPERT, J.




                                         1
